NO.
12-07-00183-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
 
IN RE: DAWN
MCKILLIP-ODOM,           §          ORIGINAL PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
            On July 18,
2007, this court delivered an opinion conditionally granting the petition for
writ of mandamus filed by Dawn McKillip-Odom as relator.  That opinion ordered Respondent, the
Honorable Joe Bob Golden, Judge of the 273rd Judicial District Court, San
Augustine County, Texas, to vacate his order dated May 11, 2007 granting the
Coxen plaintiffs’ motion to sever and enter an order denying the motion.  Subsequently, on August 1, 2007, Respondent
signed an order complying with this court’s order and opinion of July 18, 2007.
            All issues
attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this original proceeding is dismissed.
 
                                                                                                     BRIAN HOYLE    
                                                                                                               Justice
 
Opinion delivered August 15,
2007. 
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
(PUBLISH)